ORDER
PER CURIAM.
Dubis General Contractor, Inc., sued Jasper and Gloria Pendino, husband and wife, for alleged breach of a written contract in which Dubis agreed to demolish an existing building and construct a restaurant for the Pendinos on property located in St. Louis County. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgment. No jurisprudential purpose would be served by a written opinion. Judgment affirmed in accordance with Rule 84.16(b).